                                                                                             USDC SDNY
                                                                                             DOCUMENT
      HAN G LEY                                                                              ELECTRONICALLY FILED
                                                                                             DOC #:
      ARONCHICK                                                                              DATE FILED: 03/10/2020
      S EGAL
      PUDLIN                                                                                      One Logan Square
                                                                                                  z7th Floor

       SCHILLER                                                                                   Philadelphia, pa i9io3
                                                                                                  215.568.0300 /facsimile
                                                                                                  wwwhangley.com
      ATTORNEYS AT LAW ~ A PROFESSIONAL CORhO RATION
                                                                                                  PHILAULLPHIA, Pn
Ronald P. Schiller
Direct Dial: zi5.496.7020                                                                         CHERRV HILL S NI

E-mail: rschiller@hangley.com                                                                     nnRRisuuR~, rn
                                                                                                  Noaeisrown, Nn




                                                       March 9, 2020
                                              Application GRANTED. The initial pretrial conference,
                                              scheduled for April 9, 2020, is ADJOURNED to April 16, 2020,
                                              at 10:40 a.m.

                                              Plaintiff shall serve this order on Defendant, and file proof of
Via ECF                                       such service on ECF, by March 17, 2020.
Hon. Lorna G. Schofield
United States District Court  Dated: March 10, 2020
Southern District of New York New York, New York
500 Pearl Street
New York, New York 10007

         Re:       Ill. Union Ins. Co. v. Acer Restorations LLC, 20 Civ. 1086 (LGS) (S.D.N.Y.)

Dear Judge Schofield:

        I am principal trial counsel for plaintiffs Illinois Union Insurance Company and ACE
Property and Casualty Insurance Company in the above-captioned matter. I write to request the
adjournment of the initial pretrial conference in this matter, currently scheduled for Apri19, 2020
at 10:40 a.m. There is a compelling reason for adjournment of the conference because I am
scheduled to present oral argument on that day in Santa Fe, New Mexico before the Honorable
Francis J. Mathew of the First Judicial District Court, County of Santa Fe, State of New Mexico,
in Sperling ex rel. Botello v. Community Insurance Group SPC, Ltd., No. D-101-CV-2019-01747
(N.M. 1St Judicial Dist. Ct.), beginning at 9:00 a.m. Mountain Daylight Time (11:00 Eastern
Daylight Time).

       I request that the conference be adjourned to a later date at the convenience of the Court.
I am available to participate on April 13, 30, or May 1. I have not made any previous requests for
adjournment or extension of time in this matter. By letter dated February 28, 2020, I asked
defendant to notify me by March 6, 2020 whether it consented to this adjournment; I have not
Hon. Lorna G. Schofield
March 9, 2020
Page 2


received a response. If the adjournment is granted, I will notify defendant of the new date and
time for the conference.

                                           Respectfully,
                                                   ~_        ~_
                                           Ronald P. Schiller
RPS/tnb
cc: Acer Restorations LLC
    514 Lafayette Avenue
    Wyckoff, NJ 07481
    (via first-class mail)
